106 F.3d 422
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.B & S PLASTICS, INC., Plaintiff-Appellant,v.HYDRO AIR INDUSTRIES, INC., Defendant-Appellee.
No. 96-1158.
United States Court of Appeals, Federal Circuit.
April 01, 1996.

APPEAL DISMISSED.
Before SCHALL, Circuit Judge, FRIEDMAN, Senior Circuit Judge, and BRYSON, Circuit Judge.
ON MOTION
BRYSON, Circuit Judge.

ORDER

1
This court, sua sponte, directed B & S Plastics, Inc. and Hydro Air Industries, Inc. to respond to the issue of whether B & S's appeal was timely filed.  B & S and Hydro have responded.


2
On October 10, 1995, the district court entered summary judgment for Hydro.  On November 9, 1995, Hydro filed a "notice of motion and motion for attorney fees."   B & S moved for an extension of time to file a notice of appeal on December 5, 1995.  On December 11, 1995, B & S filed a notice of appeal.  Thereafter, the district court granted B & S's motion for an extension of time to appeal, stating that B & S's appeal time would run from the date the district court rules on Hydro's motion for attorney fees.  Hydro's motion for attorney fees is still pending at the district court.


3
B & S contends that the filing of Hydro's motion for attorney fees tolled the time for appealing.  However, the tolling concerns a future appeal;  B & S does not explain why its December 11, 1995 notice of appeal is timely.  In essence, B & S argues that its present appeal should not be dismissed because B & S is going to be able to appeal after the district court rules on Hydro's motion for attorney fees.  Again, the two matters are not related.  Because B & S did not file a notice of appeal within 30 days of the October 10, 1995 order, this court is without jurisdiction over this appeal.


4
Accordingly,

IT IS ORDERED THAT:

5
(1) B & S's appeal no. 96-1158 is dismissed for lack of jurisdiction.


6
(2) Each side shall bear their own costs.